Opinion by
Judge Lindsay:
Luden Anderson covenanted by the bond executed January 7, 1867, that the president and directors of the Bank of Tennessee should pay to Clanton & McFadden, the defendants to- the action, and to the officers of the court all costs that might accrue to them in that action, either in the Graves Circuit Court or any other court to which it might be carried.
That action was never carried to any other court, and the Bank of Tennessee recovered judgment in the Graves Circuit Court. The appeal that was brought to this court was from the judgments in favor of Norton, Hall & Morse on cross-actions brought by them against the bank. Anderson did not undertake to secure the payment of the costs incurred in these suits either in the Graves Circuit Court or in this court. Hence the rule against him must be discharged, at the costs of Norton, Hall & Morse.
-, for appellant.
-, for appellee.